Petition for rehearing denied March 12, 1935                        ON PETITION FOR REHEARING
The petition for a rehearing challenges our conclusion that the answer admits that the bonds involved in this proceeding were issued pursuant to the provisions of sections 56-2001 to 56-2011, Oregon Code 1930 (Bancroft Bonding Act). We have again examined the pleadings and remain satisfied that our conclusion was warranted. In addition, one of the first statements that appears in the plaintiff's brief is the following: "It is stipulated that the bonds described in the complaint are held by plaintiffs, and the bonds are described as being issued pursuant to sections 56-2001 to 56-2011, Oregon Code 1930, * * *." The defendants' brief does not contend that these bonds were issued pursuant to charter provisions, but apparently acquiesces in the statement that they are Bancroft bonds. For instance, at one place the defendants' brief states: "The Bancroft Act provides for the issuance of bonds but it does not provide for their payment. Sections 56-2001 et seq, Oregon Code." In fact, the power conferred by the Bancroft Act is virtually the *Page 553 
only issue argued in the briefs, apart from the circumstances under which the remedy of mandamus is granted. But whether we properly construed the pleadings or not is immaterial under the circumstances, for the single bond introduced in evidence "as an exhibit of the bonds that are held by plaintiffs" recites upon its face: "This bond is one of a series of bonds authorized by and under the provisions of the charter of said city and sections 3788 and 3796, inclusive, Oregon Laws, as amended." The sections of our laws mentioned in the bond are now sections 56-2001 to 56-2011, Oregon Code 1930. The defendants make no contention that the bond received in evidence is not typical of all those mentioned in the writ.
We deem it unnecessary to state our conclusions in regard to other contentions advanced in the petition for a rehearing.
The petition for a rehearing is denied.
CAMPBELL, C.J., and RAND, BEAN, KELLY, BELT and BAILEY, JJ., concur. *Page 554